department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number reiease date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date contact person identification_number contact number fax number employer_identification_number uil sec_501 legend b c h j k l q r s law law name name name name date business name state w dollars amount x dollars amount dear we have considered your application_for recognition of exemption from federal income based on the tax under sec_501 of the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below internal_revenue_code code issue do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below alternate issue do you meet the provisions described in q no for the reasons described below facts k your president and registered agent and l your vice president and k’s wife are foreclosure specialists and previously owned and operated r providing foreclosure prevention and counseling services the attorney_general in the state of s made a consumer complaint against r and k about months before you were formed r and k paid restitution of about one thousand dollars and court fees of about five hundred dollars to settle the allegations that they acted as a credit services the settlement states r and k deny any liability organization in violation of band c for the matters alleged by the plaintiff while the plaintiff made the agreement to avoid the uncertainty of litigation and the expense of the trial r was later dissolved r was in the business of you were incorporated on q as a nonprofit corporation under the state of s which was about three months after k’s settlement with the state attorney_general your articles of incorporation state you are organized e e e e to provide foreclosure prevention and counseling services to provide information and assistance to help avoid foreclosure to help establish workable and responsible payment arrangements through debt management programs to help educate individual clients as well as the community on the wise use of credit and money management your primary activity is providing foreclosure prevention and counseling services to homeowners who face possible foreclosure you limit your services to individuals who are employed but who previously experienced a recognizable hardship you find out the clients' ability to pay your fee upon assessing their situation and screen the clients prior to agreeing to work with them you will advertise your services by letters brochures and other methods and focus your services on those who have attempted to work out a solution with the mortgage company but were denied or having a difficult time reaching an agreement your counseling services typically consist of one session which takes about one to three hours your process is as follows you discuss the hardship which led to the possible foreclosure you review the client’s a employment status b commitment to work diligently in keeping the home and c mortgage and property details including the interest rate and types of loans such as an adjustable rate mortgage current property value mortgage balance property taxes and homeowners insurance you request a detailed monthly financial_accounting including monthly household_income and itemized monthly expenses you advise the client of any expenses that can be reduced you consider the following factors before you permit the client to enter into a contract for your services e e e e e e e e what hardship or hardships did the client encounter ls the hardship temporary or permanent has the hardship ended how many are there in the household if anyone is unemployed is temporary or permanent it how many months is the client behind has the client attempted a workout with the mortgage company has the client been able to resume making any mortgage payments has the client applied for a homeowner's exemption you do not your next step is signing the client into your counseling program sign a client whom you believe you cannot help your determination is based on the client's answers to the above questions you make sure that every client you but sign achievable you believe that a mortgage company looks favorably on a family with a completed or recently completed hardship a positive_income a budget and the ability to resume their mortgage the mitigation process is clear understanding that difficult has a according to your client contract you provide the following services on behalf of your client for a dollar amount the client pays at the time of the contract is signed however you did not provide the amount or how you determine how much a client pays the contract states you will e e e e contact the client's mortgage company and obtain information related to the nature and extent of the existing defaults in the client's mortgage loan obligations work with the client to attempt to fix the existing defaults in the client's mortgage loan obligations address how to cure the existing mortgage loan defaults with a representative of the client's mortgage company and attempt to formulate an acceptable resolution to avoid the foreclosure of the client's mortgage loan obtain on behalf of the client if necessary the legal representation of an attorney in the pending foreclosure case to keep apprised of the status of such legal action and to delay such legal action and if possible to provide time to negotiate a resolution by curing delinquencies the contract also addresses the client's obligations and rules including the following fully cooperate with you in your effort to seek the forbearance clients will agreement negotiate a repayment program or other agreement to terminate the foreclosure action clients must make available to you all documents needed for you to address issues towards a resolution of repairing a client's delinquent mortgage obligation if not timely you may withdraw and a client forfeits all fees the contract may be terminated by you in cases where the client fails to provide the requested documents in a timely manner without fee refund the client shall deposit funds in a designated account in an amount determined by the client’s loan arrearages for as long as you determine based on the client's when you financial situation the client controls and maintains the account have negotiated a settlement with the client's mortgage company the client agrees to pay the settlement amount directly to the mortgage company if a client does not cannot or will not deliver the funds to the mortgage company you have the right to withdraw representation without the refund of any fees to clients the client shall perform all other reasonable requests and or instructions from you necessary to cure the existing mortgage loan defaults and or a forbearance or repayment of some type of such arrearage the agreement requires clients to acknowledge and agree that failure to furnish any changes in their financial personal or economic situation information will constitute a breach of contract and cause the termination of the agreement upon the termination of the contract you will be relieved of all responsibility obligation to perform and any liability the fee paid_by the clients upfront will be moreover the agreement states if this agreement is terminated prior forfeited to the conclusion of servicer performance of any portion of the process the fee due shall be calculated based on actual time invested at about dollar_figure per hour you will provide your clients an introductory letter and a comprehensive checklist of documents they must sign the documents consist of the following e e e e an authorization of release of information to you which allows you to obtain information from the mortgage company a mortgage authorization release form which allows the mortgage holder to release information to you an agreement of agency your agreement with the client the notice of the three-day cancellation policy this states the client can cancel the agreement without any penalty within three days after signing it your brochure advertises that you are a mortgage mitigation specialist phrases in the brochure are as follows notable catch the lender does not want to take your home in fact when a lender has too many homes in foreclosure it limits their ability to borrow most of the time bankruptcy is not necessary we help you to reach an agreement to help you keep your home you did not explain how much you charge for your services however you do require an provide any services according to your upfront fee from the agreement your agreement indicates the clients may have an option to pay the fee in two installments within a certain period and the fee is not refundable clients before you you do not have a fee waiver policy for the people who cannot afford your fees currently your sole income source is from the fees you charge as you have not received any funding from governments or charities you stated you will apply for the grants but you did not provide any details or plans during the processing of your application you provided the following e e e the you only submitted an incomplete lease agreement for your office space agreement was between r and an unrelated landlord you did not provide any explanation or details as to how you decided to assume r's lease we requested board meeting minutes but you were unable to provide any your initial form_1023 only indicates k and l as board members you later identified h as your president ceo and j as your board member no information was submitted to show when or how they were appointed or who appointed them law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers i makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan c the organization establishes and implements a fee policy which-- i requires any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and law prohibits charging any fee iii except to the extent allowed by s based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in benefit persons who are employed by financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and the organization or who will iii not more than percent of the voting power of which is vested in benefit persons who are employed by financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees the organization or who will sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial a combination of the activities problems by providing them with counseling or described above iii sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the to meet either the purposes specified organizational_test or the operational_test it is not exempt an organization fails in such section if section organized organization c -1 b i of exclusively for one regulations the or more exempt purposes only provides that an organization its is articles of if a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in insubstantial part of furtherance of one or more exempt purposes its activities sec_1_501_c_3_-1 of the regulations provides that an organization will be it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose - c -1 c of the regulations provides that not section operated exclusively for one or more exempt purposes if its net_earnings inure in whole sec_1_501_a_-1 of or in part to the benefit of private shareholders or individuals the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization an organization is sec_1_501_c_3_-1 of the regulations provides that an applicant organization is not organized or operated exclusively for one or more of the purposes specified in of this subparagraph unless it serves a public rather than a private subdivision i is necessary for an interest thus to meet the requirement of this subdivision it is not organized or operated for the benefit of private organization to establish that it interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors were comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the the organization did not charge fees for counseling services or proration creditors the debtor received full credit against his debts for all amounts paid the services finally organization did not make loans to debtors or negotiate loans on their behalf the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the ruling found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling as a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the organization was instructing the public on the sound use of consumer credit subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the ruling compared this holding with the holding of revrul_65_299 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 a number of outside the context of credit counseling individual counseling has in revrul_78_99 instances been held to be a tax exempt charitable activity c b free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education nominal charge through free vocational counseling overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public publications sold and at a in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes v commissioner 70_tc_352 the court found that a in b s w group inc corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for but rather profit not commercial it had not solicited nor had it resemble that of typical sec_501 organizations received voluntary contributions from the public its only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to moreover it did not appear that the corporation ever planned to produce a in addition the court found that the organization's financing did its primary purpose was not charitable educational or scientific profit finally the corporation did charge a fee less than cost organizations that were sec_501 exempt_organizations not limit its clientele to in consumer credit counseling service of alabama inc u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational united_states v service agencies counseling these agencies of numerous credit the consumer credit counseling service of alabama is an umbrella organization made provided up information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct approximately to the counseling function they offered a debt management plan percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation an grants contributions and assistance from labor agencies and the united way thus the court concluded incidental amount of their revenue was from service fees organization each described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax cas d d c in which the facts were virtually identical and the law was identical to united_states those in consumer credit counseling service of alabama inc discussed immediately above plaintiff consumer credit counseling agencies was an the of v in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under a sec_501 because its primary activity was placing children for adoption in the court manner indistinguishable from that rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of a commercial adoption agency of itself did not serve an exempt_purpose the an adoption service which in and of organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption the organization was not operated service was its primary goal exclusively for purposes described in sec_501 easter house cl_ct pincite- held that and in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores a manner consistent with the doctrines of the seventh day adventist church did not in qualify for exemption under sec_501 of the code because the organization was the court found that the operated for a substantial nonexempt commercial purpose organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated have major courts factors considered among the assessing commerciality are competition with for profit commercial entities extent and and degree of below cost services reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations provided policies pricing in in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and the organization was formed by an individual impermissibly served private interests with experience selling debt management plans the founder and his spouse were the the organization did not have only member's of the organization’s board_of directors any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the court held that the organization's purposes were not educational because its enroll activities market determine eligibility primarily structured and are for to its purposes are not to inform consumers about understanding individuals in dmps _ the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable a charitable_class that are because its potential customers are not members of because they will be turned away unless they benefited in meet the criteria of the participating creditors a 'non-select manner officer and employee the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the the only the organization was a family-controlled organization's dmp sales activity levels business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller's creditors furthered the benefit of private interests his compensation was based part and on in finally the tax_court held that the facts in credit_counseling_services of alabama _v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 of the code and sec_1_501_c_3_-1 of the regulations you fail both tests organizational_test you do not meet the requirements in sec_1_501_c_3_-1 of the income_tax regulations your articles of incorporation state you are organized to e e provide foreclosure prevention and counseling services provide information and assistance to help avoid foreclosure help establish workable and responsible payment arrangements through debt management programs help educate individual clients as well as the community on the wise use of credit and money management because your purpose clause is too broad you are purposes described in the regulations not organized exclusively for e operational_test is to satisfy the c operational tests operated exclusively for one or more exempt purposes see sec_1_501_c_3_-1 of the regulations you failed to establish you are operated exclusively for one or more exempt purposes an organization must establish that it your activities are not educational purpose not described in sec_1_501_c_3_-1 of the your counseling activities are foreclosure regulations because the to gather financial preventions services for a fee information from potential clients to determine whether they are good candidates for your services moreover the terms concerning client obligations and responsibilities in your client contract substantiates that your counseling sessions are not an educational activity within the meaning of the regulations furthermore you do not the focus of your counseling is your counseling provide of to is e operate a substantive on-going educational program e dedicate any revenue to activities involving educational programs e allocate any expenses to training employees or provide training instruction therefore you have failed to demonstrate that your counseling sessions are designed the to c -1 d i of the regulations community within the meaning of section thus you are not operated exclusively for educational_purposes within the meaning of sec_501 of the code you are not like the organizations in consumer credit counseling service of alabama supra and revrul_69_441 for example beneficial individual useful and the to to e e the methods used in your counseling sessions are not structured to improve your clients’ understanding of their financial problems or their skills in solving them the purpose of your counseling sessions is to cure the existing defaults in the clients’ mortgage loan obligations you are similar to the organization in solution plus you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to in fact you generally only establish long-term counseling relationships with your clients have one session in addition like the organization in the court case your efforts are focused on informing potential clients about your foreclosure prevention services and signing a contract with them rather than on conducting a meaningful educational program you have a substantial nonexempt commercial purpose you are not as described in sec_1_501_c_3_-1 of the regulations because you are primarily providing foreclosure prevention services in a commercial manner in fact you took over the operation of r your founder’s k business after it settled a complaint with the state attorney_general in addition you are staffed by the same counselors as r in addition the fact that you limit your services to those and using the same venue who are employed and screen you clients after finding out their ability to pay before agreeing to work with them illustrates your commercial intent moreover your fee structure demonstrates your commercial intent for example e you require a large upfront fee e you charge a high hourly rate of about dollar_figure e you have a stringent refund policy you are similar to the organizations in easter house supra airlie supra and living faith supra because you are operating like a for profit business furthermore your commercial intent is substantiated by the following provisions in your contract e e clients will fully cooperate with you in your effort to seek forbearance agreement negotiate a repayment program or other agreement to terminate the foreclosure action clients must make available to you all documents needed for you to address issues towards a resolution of repairing a client's delinquent mortgage obligation if not timely you may withdraw and a client forfeits all fees the contract may be terminated by you in cases where the client fails to provide the requested documents in a timely manner without any fee refund you are not like the organization described in consumer credit counseling service of alabama you are receiving your revenue primarily from service fees while these organizations relied on the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way inurement private benefits you are not described in sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for exempt purposes your net_earnings inure to the benefit of k and l this is indicated by the following e e you are taking over the operations of r which was the for profit business owned by your founder k and his wife l after r settled a lawsuit with the attorney_general you took over r’s lease agreement e kandlare budgeted to receive a salary of fifty thousand dollars and are your only employees in addition the current make up of your board indicates inurement because you did not present any evidence as to whether the new board members have been actively involved in your operations and participated in any major decisions you are similar to the organizations in nelson v commissioner and christian echoes national ministry inc v united_states because you have failed to show that you are operating exclusively for exempt purposes and not for the private interests of k and l sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not comply with sec_501 of the code the code requires a credit_counseling_organization to provide credit_counseling_services tailored to the specific however your services only focus on the needs and circumstances of consumers mortgage mitigation services you actually limit your services to the people who have a high probability to succeed with your mortgage mitigation services this clearly indicates credit you have little therefore you counseling services to the consumers within the meaning of q failed to meet the requirement of sec_501 of the code no educational purpose or provide tailored intention or to the code you also do not comply with sec_501 and ii requires an exempt credit_counseling_organization to establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay however you did not show that you have a fee policy in your form_1023 application nor in your responses therefore you failed to meet the requirement of sec_501 of the code the initial form_1023 indicates that k and l will be compensated as your employees and it appears that they are the actual decision makers for your major organizational matters and operators of your day-to-day operations although you later added two new directors it appears that they were appointed by k and l you failed to provide any any involvement your board in decision making therefore your organizational matters or have any authority governing body does not comply with sec_501 that requires that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by minutes to show the new directors’ meeting had organization the organization's activities because two out financially from your operation or who will benefit financially directly or indirectly of four governing members will from the benefit had you established that you provide educational information on financial topics or risk of foreclosure as a substantial financial counseling to homeowners who are at purpose and that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion in summary you are not organized exclusively for exempt purposes because your articles do not limit your purposes to one or more exempt purposes you also fail the operational_test because you are not operated exclusively for educational or charitable purpose specifically you fail the operational_test for exemption under sec_501 of the code because your mortgage mitigation counseling services are commercial in in addition nature and you have the substantial private purpose of benefiting k and l you fail to qualify under sec_501 of the code because you compensate two of your governing members out of four and your mortgage mitigation counseling is not tailored to the individual client accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 a protest if you believe this determination is incorrect to you have the right to file protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects if your statement does not provide a basis to reconsider our our determination you can find more determination we will forward your case to our appeals_office information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of the statement of facts publication under the heading regional_office appeal’ item must be accompanied by the following declaration declare that have examined the statement of facts under penalties of perjury presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be the representative prepared the appeal and accompanying included stating documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct that an attorney certified_public_accountant or an individual enrolled to practice before the if you want internal_revenue_service may represent you during the appeal process a proper power_of_attorney representation during the appeal process you must file form_2848 power_of_attorney and declaration of representative if you have not you can find more information about representation in publication already done so all forms and publications practice_before_the_irs and power_of_attorney mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure code section to appeal as a failure to exhaust available administrative remedies b provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the it organization involved has exhausted all within the irs of the administrative remedies available to if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh if you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
